Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to claims filed 09/12/2022.
Claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/12/2022 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention recites a judicial exception, is directed to that judicial exception, an abstract idea, as it has not been integrated into practical application and the claims further do not recite significantly more than the judicial exception. Examiner has evaluated the claims under the framework provided in the 2019 Patent Eligibility Guidance published in the Federal Register 01/07/2019 and has provided such analysis below.
Step 1: Claims 1-7 are methods which fall within the statutory category of processes. Claims 8-14 are computer program products (which exclude signals per se, see instant spec. ¶ [0012]. Claims 15-20 are systems comprising a processor to perform operations and thus fall within the statutory category of machines. Therefore, “Are the claims to a process, machine, manufacture or composition of matter?” Yes.
In order to evaluate the Step 2A inquiry “Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?” we must determine, at Step 2A Prong 1, whether the claim recites a law of nature, a natural phenomenon or an abstract idea and further whether the claim recites additional elements that integrate the judicial exception into a practical application.
Step 2A Prong 1:
Claims 1, 8 and 15: The limitations of “identifying a known code pattern based on a comparison of the portion of code to a code repository”, “determining a likelihood vector based, at least in part, on the known code pattern and the account information associated with the workload”, “determining a resource-usage likelihood based, at least in part, on a comparison of the likelihood vector to a historical usage vector” and “in response to the resource-usage likelihood exceeding a threshold, rescheduling the workload in the distributed computing environment”, as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about and mentally analyze a piece of code and compare that code to other code in a database/list/repository and decide whether there is a known code pattern based on this simple mental comparison. Further, a person can think about the known code pattern and information about the workload and evaluate whether the needs of the workload would likely exceed a threshold, for example, which indicates excessive resource usage by mentally comparing two things, the likelihood and historical vectors (which can just be strings/series of values or even one value). Moreover, a person can think about the evaluated likelihood and mentally determine a new schedule for the workload in view of the likelihood. Notably, the workload is merely rescheduled but not recited as actually executing or integrating into practical application the new schedule.
Therefore, Yes, claims 1, 8 and 15 recite judicial exceptions.
The claim has been identified to recite judicial exceptions, Step 2A Prong 2 will evaluate whether the claims are directed to the judicial exception.
Step 2A Prong 2: 
Claims 1, 8 and 15: The judicial exception is not integrated into a practical application. In particular, the claims recite the following additional elements – “retrieving at least a portion of code associated with a workload in a distributed computing environment” and “retrieving account information associated with the workload”, which are merely insignificant pre-solution data gathering activity, see MPEP § 2106.05(g) (this will be further addressed at Step 2B below). Further, the claims recite the following additional elements – “by one or more processors”, “A computer program product … the computer program product comprising: one or more computer-readable storage media and program instructions stored on the one or more computer-readable storage media, the program instructions comprising” and “one or more computer processors; one or more computer readable storage media; and program instructions stored on the computer readable storage media for execution by at least one of the one or more processors, the program instructions comprising” which are merely recitations of generic computing components and functions (see MPEP § 2106.05(b)). Moreover, the claims recite the following additional elements – “in a distributed computing environment” and “wherein the workload is executing in the distributed computing environment” which is merely a recitation of field of use/technological environment, see MPEP § 2106.05(h).
Therefore, “Do the claims recite additional elements that integrate the judicial exception into a practical application? No, these additional elements do not integrate the abstract idea into a practical application and they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
After having evaluating the inquires set forth in Steps 2A Prong 1 and 2, it has been concluded that claims 1, 8 and 15 not only recite judicial exceptions but that the claims are directed to the judicial exception as the judicial exception has not been integrated into practical application.
Step 2B: 
Claims 1, 8 and 15: The claim does not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than generic computing components and functions, field of use/technological environment and insignificant pre-solution data gathering activity without imposing meaningful limits on practicing the abstract idea and thus cannot provide an inventive concept. Examiner further notices that the insignificant pre-solution data gathering activity is Well-Understood, Routine and Conventional (see at least MPEP § 2106.05(d), II.    ELEMENTS THAT THE COURTS HAVE RECOGNIZED AS WELL-UNDERSTOOD, ROUTINE, CONVENTIONAL ACTIVITY IN PARTICULAR FIELDS, The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network, e.g., using the Internet to gather data and iv. Storing and retrieving information in memory. It is abundantly clear from at least these two instances that the courts have held insignificant pre-solution data gathering to be Well-Understood, Routine and Conventional, as such, the data retrieval identified above with regard to integration into practical application is insignificant pre-solution data gathering that is well-understood, routine and conventional.
Therefore, “Do the claims recite additional elements that amount to significantly more than the judicial exception? No, these additional elements, alone or in combination, do not amount to significantly more than the judicial exception.
Having concluded analysis within the provided framework, Claims 1, 8 and 15 do not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claims 2, 9 and 16, the above analysis is incorporated herein by reference as it applies equally to claims 2, 9 and 16 except in that claims 2, 9 and 16 recites “terminating the workload, scheduling the workload in a quarantine cluster of the distributed computing environment, scheduling the workload in a trusted cluster with one or more computing resource restrictions, or restricting access to one or more resources of the distributed computing environment” This, however, is an additional recitation of an abstract mental process, for example, a person can think about the evaluated likelihood and mentally determine a new schedule for the workload in view of the likelihood including terminating the workload from the schedule, scheduling on a trusted cluster or scheduling on a cluster where the workload does not have access to certain resources. All of which, as stated, could be a mentally generated schedule for the workload. For the same reasons as above with regard to the independent claims, the claim recites an abstract mental process which has not been integrated into practical application nor do additional elements amount to significantly more than the abstract mental process. Therefore, claims 2, 9 and 16 is also directed to the judicial exception as it has not been integrated into practical application, and does not amount to significantly more. Claims 2, 9 and 16 do not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claims 3, 10 and 17, the above analysis is incorporated herein by reference as it applies equally to claims 3, 10 and 17 except in that claims 3, 10 and 17 recites “wherein the likelihood vector includes one or more of the following aspects of the portion of code: string patterns, process patterns or file patterns” This, however, is an additional recitation of an abstract mental process, for example, a person can think about a software workload and information about the workload and evaluate whether the needs of the workload would likely exceed a threshold, for example, which indicates excessive resource usage by thinking about patterns in the software. For the same reasons as above with regard to the independent claims, the claim recites an abstract mental process which has not been integrated into practical application nor do additional elements amount to significantly more than the abstract mental process. Therefore, claims 3, 10 and 17 is also directed to the judicial exception as it has not been integrated into practical application, and does not amount to significantly more. Claims 3, 10 and 17 do not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claims 4, 11 and 18, the above analysis is incorporated herein by reference as it applies equally to claims 4, 11 and 18 except in that claims 4, 11 and 18 recites “wherein the likelihood vector includes one or more of the following aspects of the account information: account history, age of the account, account type, frequency of resource deployment, frequency of resource deletion, prior quarantines or other accounts” This, however, is an additional recitation of an abstract mental process, for example, a person can think about a software workload and information about the workload and evaluate whether the needs of the workload would likely exceed a threshold, for example, which indicates excessive resource usage by thinking about workload history, age or type or by thinking about how often resources have been deployed or deleting or whether the workload has been quarantined or evaluation of any of the preceding regarding other accounts. For the same reasons as above with regard to the independent claims, the claim recites an abstract mental process which has not been integrated into practical application nor do additional elements amount to significantly more than the abstract mental process. Therefore, claims 4, 11 and 18 is also directed to the judicial exception as it has not been integrated into practical application, and does not amount to significantly more. Claims 4, 11 and 18 do not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claims 5, 12 and 19, the above analysis is incorporated herein by reference as it applies equally to claims 5, 12 and 19 except in that claims 5, 12 and 19 recites “wherein the resource-usage likelihood is further based on one or more operational activities of the portion of code associated with a workload matching a pattern of excessive resource usage” This, however, is an additional recitation of an abstract mental process, for example, a person can think about a software workload and information about the workload and evaluate whether the needs of the workload would likely exceed a threshold, for example, which indicates excessive resource usage by thinking about patterns in the workload’s resource usage. For the same reasons as above with regard to the independent claims, the claim recites an abstract mental process which has not been integrated into practical application nor do additional elements amount to significantly more than the abstract mental process. Therefore, claims 5, 12 and 19 is also directed to the judicial exception as it has not been integrated into practical application, and does not amount to significantly more. Claims 5, 12 and 19 do not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claims 6, 13 and 20, the above analysis is incorporated herein by reference as it applies equally to claims 6, 13 and 20 except in that claims 6, 13 and 20 recites “wherein the one or more operational activities of the portion of code associated with a workload matching a pattern of resource usage includes one or more of the following: process usage patterns or network usage patterns” This, however, is an additional recitation of an abstract mental process, for example, a person can think about a software workload and information about the workload and evaluate whether the needs of the workload would likely exceed a threshold, for example, which indicates excessive resource usage by thinking about patterns in the workload’s process or network usage. For the same reasons as above with regard to the independent claims, the claim recites an abstract mental process which has not been integrated into practical application nor do additional elements amount to significantly more than the abstract mental process. Therefore, claims 6, 13 and 20 is also directed to the judicial exception as it has not been integrated into practical application, and does not amount to significantly more. Claims 6, 13 and 20 do not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claims 7 and 14, the above analysis is incorporated herein by reference as it applies equally to claims 7 and 14 except in that claims 7 and 14 recites “wherein the resource-usage likelihood is further based on a historical distribution of various aspects of previously executed workloads associated with other accounts of the distributed computing environment” This, however, is an additional recitation of an abstract mental process, for example, a person can think about a software workload and information about the workload and evaluate whether the needs of the workload would likely exceed a threshold, for example, which indicates excessive resource usage by thinking about any of the preceding factor discussed with regard to claims above (or other factors not discussed) but regarding a similar workload rather than the current workload. For the same reasons as above with regard to the independent claims, the claim recites an abstract mental process which has not been integrated into practical application nor do additional elements amount to significantly more than the abstract mental process. Therefore, claims 7 and 14 is also directed to the judicial exception as it has not been integrated into practical application, and does not amount to significantly more. Claims 7 and 14 do not recite patent eligible subject matter under 35 U.S.C. § 101.
Therefore, Claims 1-20 do not recite patent eligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Blight et al. Pub. No. US 2013/0160022 A1 (hereafter Blight) in view of Bhogal et al. Pat. No. US 8,572,623 B2 (hereafter Bhogal) in view of Dow et al. Pub. No. US 2017/0270460 A1 (hereafter Dow).

With regard to claim 1, Blight teaches a method for predicting resource usage (The transaction includes a resource handling statement that allows transaction manager 104 to estimate the amount of resources the transaction is expected to use. The transaction also includes a resource policy that directs transaction manager 104 how to proceed with the transaction if the transaction as submitted has a high likelihood of failure because the expected resource usage may exceed one or more available resources, and a transaction failure policy that directs the transaction manager how to proceed with the transaction if the transaction ultimately fails in at least ¶ [0023]) in a distributed computing environment, the method comprising (transaction system 100 may operate in a distributed environment in which transaction processing system 102 and database management system 112 are implemented across a plurality of computing devices that communicate over a network, such as a local area network (LAN) or a wide area network (WAN) such as the Internet in at least ¶ [0015]):
retrieving, by one or more processors (Data processing system 800, 900 includes internal components 800 and external components 900 as illustrated in FIG. 3. Internal components 800 include one or more processors 820 in at least ¶ [0050]) at least a portion of code (A computer receives a transaction <at least a portion of code> request in at least ¶ [0006] and 202, Fig. 2) associated with a workload in a distributed computing environment (transaction system 100 may operate in a distributed environment in which transaction processing system 102 and database management system 112 are implemented across a plurality of computing devices that communicate over a network, such as a local area network (LAN) or a wide area network (WAN) such as the Internet in at least ¶ [0015]),
retrieving, by the one or more processors (in at least ¶ [0050]), account information associated with the workload (A computer receives a transaction request that includes information <account information> identifying computer resource requirements for the transaction, a resource policy, and a transaction failure policy in at least ¶ [0006] and The resource estimate element of the resource handling statement allows the client to specify specific resources the transaction is expected to need, or is an address variable pointing to a defined program data block or to a file containing expected resource usage information. Information on the resources a specific transaction is expected to need can be obtained, for example, from previous executions <account information: account history> of the transaction in at least ¶ [0025]);
identifying, by the one or more processors (in at least ¶ [0050]), a known code pattern based on the portion of code (Many transaction processing systems provide tools a client can utilize to obtain an estimate of resources required by a transaction without actually running the transaction. For example, as mentioned above, the DB2 query plan Explain function can provide limited analysis of a transaction before it is executed and provide a report that includes an estimate of database resource usage <database usage process pattern> in at least ¶ [0025] and Some examples of resource policies are as follows: … Break the transaction into a series of smaller transaction of NNNNN records, if the estimated log or storage utilization is greater than 80% <process/file usage pattern> in at least ¶ [0029] – [0032], Examiner notes, the code patterns of the instant application (see at least ¶ [0052]) are indicative of potential excessive resource usage, so too are the database usage and storage utilization patterns of Blight)
determining, by the one or more processors (in at least ¶ [0050]), a likelihood vector based, at least in part, on the known code pattern and the account information associated with the workload (The transaction includes a resource handling statement that allows transaction manager 104 to estimate the amount of resources the transaction is expected to use. The transaction also includes a resource policy that directs transaction manager 104 how to proceed with the transaction if the transaction as submitted has a high likelihood of failure because the expected resource usage may exceed one or more available resources, and a transaction failure policy that directs the transaction manager how to proceed with the transaction if the transaction ultimately fails in at least ¶ [0023]);
determining, by the one or more processors (in at least ¶ [0050]), a resource-usage likelihood based, at least in part, on a comparison of the likelihood vector to a historical usage vector (The transaction also includes a resource policy that directs transaction manager 104 how to proceed with the transaction if the transaction as submitted has a high likelihood of failure because the expected resource usage may exceed one or more available resources … At step 204, transaction manager 104 parses the resource handling statement. At step 206, transaction manager 104 processes the resource estimate from the resource handling statement. The resource estimate element of the resource handling statement allows the client to specify specific resources the transaction is expected to need, or is an address variable pointing to a defined program data block or to a file containing expected resource usage information. Information on the resources a specific transaction is expected to need can be obtained, for example, from previous executions of the transaction. Information on the resources a specific transaction is expected to need can be obtained, for example, from previous executions of the transaction in at least ¶ [0023] - [0025]); and
in response to the resource-usage likelihood exceeding a threshold, rescheduling, by the one or more processors (in at least ¶ [0050]), the workload in the distributed computing environment (If transaction manager 104 determines that one or more specified transaction resource requirements cannot be met, then at step 214 transaction manager 104 applies the resource policy specified in the resource handling statement. The resource policy element of the resource handling statement directs transaction manager 104 how to proceed with the transaction if the transaction as submitted has a high likelihood of failure because the expected resource usage may exceed one or more available resources. The resource policy actions are initiated based on the likelihood of transaction failure in at least ¶ [0028] and Some examples of resource policies are as follows: Cancel: Cancel the transaction <terminate> and report failure to client. Proceed: Proceed with the transaction regardless of resource determination. Break(NNNNN): Break the transaction <reschedule> into a series of smaller transaction of NNNNN records, if the estimated log or storage utilization is greater than 80% in at least ¶ [0029] – [0032]).
Blight teaches determining potential future resource-usage exceeding a threshold likelihood based on past performance of a workload/after performance of the workload but does not specifically teach determining the potential of future excessive resource usage while the workload is executing.
However, in analogous art Bhogal teaches wherein the workload is executing in the distributed computing environment (measuring an existing performance of a current image running in a current computing environment; identifying at least one image similar to the current image from the set of images; measuring a potential performance of the at least one image as running in its respective computing environment; comparing the potential performance of the at least one image to the existing performance of the current image in at least col. 1 lines 55-62);
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the determining the potential of future excessive resource usage while the workload is executing of Bhogal with the systems and methods of Blight resulting in a system in which the resource-usage exceeding a threshold likelihood of Blight is determined while the workload is executing as in Bhogal. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving performance by overcoming insufficient CPU performance, insufficient memory, etc. through identification of an optimal environment/schedule for executing a workload dynamically, not just after execution or based on past execution but rather also having the capability to dynamically determine based on current execution with a potential to migrate and improve efficiency on-the-fly (See at least Bhogal col. 1 lines 23-28, col. 1 lines 55-62 and col. 8 lines 56-60).
Blight and Bhogal teach identifying code patterns indicative of resource usage patterns in determining a likelihood in view of these resource usage patterns and other information but Blight and Bhogal do not specifically teach comparing identified code patterns with a repository.
However, in analogous art Dow teaches identifying a known code pattern based on a comparison of the portion of code to a code repository (processing logic of MDM system 330 compares the identified task pattern with patterns in patterns database 375 in a matching operation. At decision 425 MDM system 330 processing logic determines if there is a match using appropriate similarity criteria in at least ¶ [0046]);
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the comparing identified code patterns with a repository of Dow with the systems and methods of Blight and Bhogal resulting in a system in which Blight’s identification of code patterns indicative of resource usage patterns used in determining a likelihood in view of these resource usage patterns and other information is performed by comparing identified code patterns with a repository as in Dow. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, as this would be a simple substitution. Blight contained a system in which code patterns are identified but does not specifically teach how a known code pattern is identified. Dow teaches that known code patterns can be identified based on comparing a portion of code to a repository. One of ordinary skill in the art could have substituted the lack of description in Blight for how the known code pattern is identified for the method of comparing a portion of code to a repository of Dow and the results of that substitution would have been predictable. That is, Blight’s identification of known code patterns indicative of resource usage patterns used in determining a likelihood in view of these resource usage patterns and other information would be performed by comparing identified code patterns with a repository as in Dow.

With regard to claim 2, Blight teaches wherein rescheduling the workload in the distributed computing environment comprises one of the following: terminating the workload, scheduling the workload in a quarantine cluster of the distributed computing environment, scheduling the workload in a trusted cluster with one or more computing resource restrictions, or restricting access to one or more resources of the distributed computing environment (If transaction manager 104 determines that one or more specified transaction resource requirements cannot be met, then at step 214 transaction manager 104 applies the resource policy specified in the resource handling statement. The resource policy element of the resource handling statement directs transaction manager 104 how to proceed with the transaction if the transaction as submitted has a high likelihood of failure because the expected resource usage may exceed one or more available resources. The resource policy actions are initiated based on the likelihood of transaction failure in at least ¶ [0028] and Some examples of resource policies are as follows: Cancel: Cancel the transaction <terminate> and report failure to client. Proceed: Proceed with the transaction regardless of resource determination. Break(NNNNN): Break the transaction <reschedule> into a series of smaller transaction of NNNNN records, if the estimated log or storage utilization is greater than 80% in at least ¶ [0029] – [0032]).

With regard to claim 3, Blight teaches wherein the likelihood vector includes one or more of the following aspects of the portion of code: string patterns, process patterns or file patterns (Many transaction processing systems provide tools a client can utilize to obtain an estimate of resources required by a transaction without actually running the transaction. For example, as mentioned above, the DB2 query plan Explain function can provide limited analysis of a transaction before it is executed and provide a report that includes an estimate of database resource usage <database usage process pattern> in at least ¶ [0025] and Some examples of resource policies are as follows: … Break the transaction into a series of smaller transaction of NNNNN records, if the estimated log or storage utilization is greater than 80% <process/file usage pattern> in at least ¶ [0029] – [0032]).

With regard to claim 4, Blight teaches wherein the likelihood vector includes one or more of the following aspects of the account information: account history, age of the account, account type, frequency of resource deployment, frequency of resource deletion, prior quarantines or other accounts (A computer receives a transaction request that includes information <account information> identifying computer resource requirements for the transaction, a resource policy, and a transaction failure policy in at least ¶ [0006] and The resource estimate element of the resource handling statement allows the client to specify specific resources the transaction is expected to need, or is an address variable pointing to a defined program data block or to a file containing expected resource usage information. Information on the resources a specific transaction is expected to need can be obtained, for example, from previous executions <account information: account history> of the transaction in at least ¶ [0025] and ¶ [0023]).

With regard to claim 5, Blight teaches wherein the resource-usage likelihood is further based on one or more operational activities of the portion of code associated with a workload matching a pattern of excessive resource usage (The transaction includes a resource handling statement that allows transaction manager 104 to estimate the amount of resources the transaction is expected to use. The transaction also includes a resource policy that directs transaction manager 104 how to proceed with the transaction if the transaction as submitted has a high likelihood of failure because the expected resource usage may exceed one or more available resources, and a transaction failure policy that directs the transaction manager how to proceed with the transaction if the transaction ultimately fails in at least ¶ [0023] and Some examples of resource policies are as follows: … Break the transaction into a series of smaller transaction of NNNNN records, if the estimated log or storage utilization is greater than 80% <pattern of excessive resource usage> in at least ¶ [0029] – [0032]).

With regard to claim 6, Blight teaches wherein the one or more operational activities of the portion of code associated with a workload matching a pattern of resource usage includes one or more of the following: process usage patterns or network usage patterns (The transaction includes a resource handling statement that allows transaction manager 104 to estimate the amount of resources the transaction is expected to use. The transaction also includes a resource policy that directs transaction manager 104 how to proceed with the transaction if the transaction as submitted has a high likelihood of failure because the expected resource usage may exceed one or more available resources, and a transaction failure policy that directs the transaction manager how to proceed with the transaction if the transaction ultimately fails in at least ¶ [0023] and Some examples of resource policies are as follows: … Break the transaction into a series of smaller transaction of NNNNN records, if the estimated log or storage utilization is greater than 80% <process usage pattern> in at least ¶ [0029] – [0032]).

With regard to claim 7, Blight, Bhogal and Dow teach the method of claim 1,
Blight and Dow do not specifically teach basing the potential excessive resource usage on historical performance of other workloads.
However, in analogous art Bhogal teaches wherein the resource-usage likelihood is further based on a historical distribution of various aspects of previously executed workloads associated with other accounts of the distributed computing environment (measuring an existing performance of a current image running in a current computing environment; identifying at least one image similar to the current image from the set of images; measuring a potential performance of the at least one image as running in its respective computing environment; comparing the potential performance of the at least one image to the existing performance of the current image in at least col. 1 lines 55-62).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the basing the potential excessive resource usage on historical performance of other workloads of Bhogal with the systems and methods of Blight and Dow resulting in a system in which the likelihood the workload will use excessive resource of Bhogal is based not only on metrics and factors pertaining to the workload itself, including historical performance of the workload as in Blight, but also based at least in part by comparison to historical performance of a similar workload as in Bhogal. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving performance by overcoming insufficient CPU performance, insufficient memory, etc. through identification of an optimal environment/schedule for executing a workload (See at least Bhogal col. 1 lines 23-28 and col. 1 lines 55-62).

With regard to claim 8, Blight teaches a computer program product for predicting resource usage (The transaction includes a resource handling statement that allows transaction manager 104 to estimate the amount of resources the transaction is expected to use. The transaction also includes a resource policy that directs transaction manager 104 how to proceed with the transaction if the transaction as submitted has a high likelihood of failure because the expected resource usage may exceed one or more available resources, and a transaction failure policy that directs the transaction manager how to proceed with the transaction if the transaction ultimately fails in at least ¶ [0023]) in a distributed computing environment, the computer program product comprising (transaction system 100 may operate in a distributed environment in which transaction processing system 102 and database management system 112 are implemented across a plurality of computing devices that communicate over a network, such as a local area network (LAN) or a wide area network (WAN) such as the Internet in at least ¶ [0015]):
one or more computer-readable storage media and program instructions stored on the one or more computer-readable storage media, the program instructions comprising (Data processing system 800, 900 includes internal components 800 and external components 900 as illustrated in FIG. 3. Internal components 800 include one or more processors 820, one or more computer-readable RAMs 822 and one or more computer-readable ROMs 824 in at least ¶ [0050] – [0051]):
program instructions to retrieve, by one or more processors (Data processing system 800, 900 includes internal components 800 and external components 900 as illustrated in FIG. 3. Internal components 800 include one or more processors 820 in at least ¶ [0050]) at least a portion of code (A computer receives a transaction <at least a portion of code> request in at least ¶ [0006] and 202, Fig. 2) associated with a workload in a distributed computing environment (transaction system 100 may operate in a distributed environment in which transaction processing system 102 and database management system 112 are implemented across a plurality of computing devices that communicate over a network, such as a local area network (LAN) or a wide area network (WAN) such as the Internet in at least ¶ [0015]),
program instructions to retrieve, by the one or more processors (in at least ¶ [0050]), account information associated with the workload (A computer receives a transaction request that includes information <account information> identifying computer resource requirements for the transaction, a resource policy, and a transaction failure policy in at least ¶ [0006] and The resource estimate element of the resource handling statement allows the client to specify specific resources the transaction is expected to need, or is an address variable pointing to a defined program data block or to a file containing expected resource usage information. Information on the resources a specific transaction is expected to need can be obtained, for example, from previous executions <account information: account history> of the transaction in at least ¶ [0025]);
program instructions to determine, by the one or more processors (in at least ¶ [0050]), a likelihood vector based, at least in part, on the known code pattern and the account information associated with the workload (The transaction includes a resource handling statement that allows transaction manager 104 to estimate the amount of resources the transaction is expected to use. The transaction also includes a resource policy that directs transaction manager 104 how to proceed with the transaction if the transaction as submitted has a high likelihood of failure because the expected resource usage may exceed one or more available resources, and a transaction failure policy that directs the transaction manager how to proceed with the transaction if the transaction ultimately fails in at least ¶ [0023]);
program instructions to identify a known code pattern based on the portion of code (Many transaction processing systems provide tools a client can utilize to obtain an estimate of resources required by a transaction without actually running the transaction. For example, as mentioned above, the DB2 query plan Explain function can provide limited analysis of a transaction before it is executed and provide a report that includes an estimate of database resource usage <database usage process pattern> in at least ¶ [0025] and Some examples of resource policies are as follows: … Break the transaction into a series of smaller transaction of NNNNN records, if the estimated log or storage utilization is greater than 80% <process/file usage pattern> in at least ¶ [0029] – [0032], Examiner notes, the code patterns of the instant application (see at least ¶ [0052]) are indicative of potential excessive resource usage, so too are the database usage and storage utilization patterns of Blight)
program instructions to determine, by the one or more processors (in at least ¶ [0050]), a resource-usage likelihood based, at least in part, on a comparison of the likelihood vector to a historical usage vector (The transaction also includes a resource policy that directs transaction manager 104 how to proceed with the transaction if the transaction as submitted has a high likelihood of failure because the expected resource usage may exceed one or more available resources … At step 204, transaction manager 104 parses the resource handling statement. At step 206, transaction manager 104 processes the resource estimate from the resource handling statement. The resource estimate element of the resource handling statement allows the client to specify specific resources the transaction is expected to need, or is an address variable pointing to a defined program data block or to a file containing expected resource usage information. Information on the resources a specific transaction is expected to need can be obtained, for example, from previous executions of the transaction. Information on the resources a specific transaction is expected to need can be obtained, for example, from previous executions of the transaction in at least ¶ [0023] - [0025]); and
in response to the resource-usage likelihood exceeding a threshold, rescheduling, by the one or more processors (in at least ¶ [0050]), the workload in the distributed computing environment (If transaction manager 104 determines that one or more specified transaction resource requirements cannot be met, then at step 214 transaction manager 104 applies the resource policy specified in the resource handling statement. The resource policy element of the resource handling statement directs transaction manager 104 how to proceed with the transaction if the transaction as submitted has a high likelihood of failure because the expected resource usage may exceed one or more available resources. The resource policy actions are initiated based on the likelihood of transaction failure in at least ¶ [0028] and Some examples of resource policies are as follows: Cancel: Cancel the transaction <terminate> and report failure to client. Proceed: Proceed with the transaction regardless of resource determination. Break(NNNNN): Break the transaction <reschedule> into a series of smaller transaction of NNNNN records, if the estimated log or storage utilization is greater than 80% in at least ¶ [0029] – [0032]).
Blight teaches determining potential future resource-usage exceeding a threshold likelihood based on past performance of a workload/after performance of the workload but does not specifically teach determining the potential of future excessive resource usage while the workload is executing.
However, in analogous art Bhogal teaches wherein the workload is executing in the distributed computing environment (measuring an existing performance of a current image running in a current computing environment; identifying at least one image similar to the current image from the set of images; measuring a potential performance of the at least one image as running in its respective computing environment; comparing the potential performance of the at least one image to the existing performance of the current image in at least col. 1 lines 55-62);
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the determining the potential of future excessive resource usage while the workload is executing of Bhogal with the systems and methods of Blight resulting in a system in which the resource- usage exceeding a threshold likelihood of Blight is determined while the workload is executing as in Bhogal. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving performance by overcoming insufficient CPU performance, insufficient memory, etc. through identification of an optimal environment/schedule for executing a workload dynamically, not just after execution or based on past execution but rather also having the capability to dynamically determine based on current execution with a potential to migrate and improve efficiency on-the-fly (See at least Bhogal col. 1 lines 23-28, col. 1 lines 55-62 and col. 8 lines 56-60).
Blight and Bhogal teach identifying code patterns indicative of resource usage patterns in determining a likelihood in view of these resource usage patterns and other information but Blight and Bhogal do not specifically teach comparing identified code patterns with a repository.
However, in analogous art Dow teaches identify a known code pattern based on a comparison of the portion of code to a code repository (processing logic of MDM system 330 compares the identified task pattern with patterns in patterns database 375 in a matching operation. At decision 425 MDM system 330 processing logic determines if there is a match using appropriate similarity criteria in at least ¶ [0046]);
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the comparing identified code patterns with a repository of Dow with the systems and methods of Blight and Bhogal resulting in a system in which Blight’s identification of code patterns indicative of resource usage patterns used in determining a likelihood in view of these resource usage patterns and other information is performed by comparing identified code patterns with a repository as in Dow. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, as this would be a simple substitution. Blight contained a system in which code patterns are identified but does not specifically teach how a known code pattern is identified. Dow teaches that known code patterns can be identified based on comparing a portion of code to a repository. One of ordinary skill in the art could have substituted the lack of description in Blight for how the known code pattern is identified for the method of comparing a portion of code to a repository of Dow and the results of that substitution would have been predictable. That is, Blight’s identification of known code patterns indicative of resource usage patterns used in determining a likelihood in view of these resource usage patterns and other information would be performed by comparing identified code patterns with a repository as in Dow.

With regard to claim 9, Blight teaches wherein rescheduling the workload in the distributed computing environment comprises one of the following: terminating the workload, scheduling the workload in a quarantine cluster of the distributed computing environment, or scheduling the workload in a trusted cluster with one or more computing resource restrictions, or restricting access to one or more resources of the distributed computing environment (If transaction manager 104 determines that one or more specified transaction resource requirements cannot be met, then at step 214 transaction manager 104 applies the resource policy specified in the resource handling statement. The resource policy element of the resource handling statement directs transaction manager 104 how to proceed with the transaction if the transaction as submitted has a high likelihood of failure because the expected resource usage may exceed one or more available resources. The resource policy actions are initiated based on the likelihood of transaction failure in at least ¶ [0028] and Some examples of resource policies are as follows: Cancel: Cancel the transaction <terminate> and report failure to client. Proceed: Proceed with the transaction regardless of resource determination. Break(NNNNN): Break the transaction <reschedule> into a series of smaller transaction of NNNNN records, if the estimated log or storage utilization is greater than 80% in at least ¶ [0029] – [0032]).

With regard to claim 10, Blight teaches wherein the likelihood vector includes one or more of the following aspects of the portion of code: string patterns, process patterns or file patterns (Many transaction processing systems provide tools a client can utilize to obtain an estimate of resources required by a transaction without actually running the transaction. For example, as mentioned above, the DB2 query plan Explain function can provide limited analysis of a transaction before it is executed and provide a report that includes an estimate of database resource usage <database usage process pattern> in at least ¶ [0025] and Some examples of resource policies are as follows: … Break the transaction into a series of smaller transaction of NNNNN records, if the estimated log or storage utilization is greater than 80% <process/file usage pattern> in at least ¶ [0029] – [0032]).

With regard to claim 11, Blight teaches wherein the likelihood vector includes one or more of the following aspects of the account information: account history, age of the account, account type, frequency of resource deployment, frequency of resource deletion, prior quarantines or other accounts (A computer receives a transaction request that includes information <account information> identifying computer resource requirements for the transaction, a resource policy, and a transaction failure policy in at least ¶ [0006] and The resource estimate element of the resource handling statement allows the client to specify specific resources the transaction is expected to need, or is an address variable pointing to a defined program data block or to a file containing expected resource usage information. Information on the resources a specific transaction is expected to need can be obtained, for example, from previous executions <account information: account history> of the transaction in at least ¶ [0025] and ¶ [0023]).

With regard to claim 12, Blight teaches wherein the resource-usage likelihood is further based on one or more operational activities of the portion of code associated with a workload matching a pattern of excessive resource usage (The transaction includes a resource handling statement that allows transaction manager 104 to estimate the amount of resources the transaction is expected to use. The transaction also includes a resource policy that directs transaction manager 104 how to proceed with the transaction if the transaction as submitted has a high likelihood of failure because the expected resource usage may exceed one or more available resources, and a transaction failure policy that directs the transaction manager how to proceed with the transaction if the transaction ultimately fails in at least ¶ [0023] and Some examples of resource policies are as follows: … Break the transaction into a series of smaller transaction of NNNNN records, if the estimated log or storage utilization is greater than 80% <pattern of excessive resource usage> in at least ¶ [0029] – [0032]).

With regard to claim 13, Blight teaches wherein the one or more operational activities of the portion of code associated with a workload matching a pattern of resource usage includes one or more of the following: process usage patterns or network usage patterns (The transaction includes a resource handling statement that allows transaction manager 104 to estimate the amount of resources the transaction is expected to use. The transaction also includes a resource policy that directs transaction manager 104 how to proceed with the transaction if the transaction as submitted has a high likelihood of failure because the expected resource usage may exceed one or more available resources, and a transaction failure policy that directs the transaction manager how to proceed with the transaction if the transaction ultimately fails in at least ¶ [0023] and Some examples of resource policies are as follows: … Break the transaction into a series of smaller transaction of NNNNN records, if the estimated log or storage utilization is greater than 80% <process usage pattern> in at least ¶ [0029] – [0032]).

With regard to claim 14, Blight, Bhogal and Dow teaches the computer program product of claim 8,
Blight and Dow do not specifically teach basing the potential excessive resource usage on historical performance of other workloads.
However, in analogous art Bhogal teaches wherein the resource-usage likelihood is further based on a historical distribution of various aspects of previously executed workloads associated with other accounts of the distributed computing environment (measuring an existing performance of a current image running in a current computing environment; identifying at least one image similar to the current image from the set of images; measuring a potential performance of the at least one image as running in its respective computing environment; comparing the potential performance of the at least one image to the existing performance of the current image in at least col. 1 lines 55-62).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the basing the potential excessive resource usage on historical performance of other workloads of Bhogal with the systems and methods of Blight and Dow resulting in a system in which the likelihood the workload will use excessive resource of Bhogal is based not only on metrics and factors pertaining to the workload itself, including historical performance of the workload as in Blight, but also based at least in part by comparison to historical performance of a similar workload as in Bhogal. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving performance by overcoming insufficient CPU performance, insufficient memory, etc. through identification of an optimal environment/schedule for executing a workload (See at least Bhogal col. 1 lines 23-28 and col. 1 lines 55-62).

With regard to claim 15, Blight teaches a computer system for predicting excessive resource usage (The transaction includes a resource handling statement that allows transaction manager 104 to estimate the amount of resources the transaction is expected to use. The transaction also includes a resource policy that directs transaction manager 104 how to proceed with the transaction if the transaction as submitted has a high likelihood of failure because the expected resource usage may exceed one or more available resources, and a transaction failure policy that directs the transaction manager how to proceed with the transaction if the transaction ultimately fails in at least ¶ [0023]) in a distributed computing environment, the computer system comprising (transaction system 100 may operate in a distributed environment in which transaction processing system 102 and database management system 112 are implemented across a plurality of computing devices that communicate over a network, such as a local area network (LAN) or a wide area network (WAN) such as the Internet in at least ¶ [0015]):
one or more computer processors; one or more computer readable storage media; and program instructions stored on the computer readable storage media for execution by at least one of the one or more processors, the program instructions comprising (Data processing system 800, 900 includes internal components 800 and external components 900 as illustrated in FIG. 3. Internal components 800 include one or more processors 820, one or more computer-readable RAMs 822 and one or more computer-readable ROMs 824 in at least ¶ [0050] – [0051]):
program instructions to retrieve, by one or more processors (Data processing system 800, 900 includes internal components 800 and external components 900 as illustrated in FIG. 3. Internal components 800 include one or more processors 820 in at least ¶ [0050]) at least a portion of code (A computer receives a transaction <at least a portion of code> request in at least ¶ [0006] and 202, Fig. 2) associated with a workload in a distributed computing environment (transaction system 100 may operate in a distributed environment in which transaction processing system 102 and database management system 112 are implemented across a plurality of computing devices that communicate over a network, such as a local area network (LAN) or a wide area network (WAN) such as the Internet in at least ¶ [0015]),
program instructions to retrieve, by the one or more processors (in at least ¶ [0050]), account information associated with the workload (A computer receives a transaction request that includes information <account information> identifying computer resource requirements for the transaction, a resource policy, and a transaction failure policy in at least ¶ [0006] and The resource estimate element of the resource handling statement allows the client to specify specific resources the transaction is expected to need, or is an address variable pointing to a defined program data block or to a file containing expected resource usage information. Information on the resources a specific transaction is expected to need can be obtained, for example, from previous executions <account information: account history> of the transaction in at least ¶ [0025]);
program instructions to identify a known code pattern based on the portion of code (Many transaction processing systems provide tools a client can utilize to obtain an estimate of resources required by a transaction without actually running the transaction. For example, as mentioned above, the DB2 query plan Explain function can provide limited analysis of a transaction before it is executed and provide a report that includes an estimate of database resource usage <database usage process pattern> in at least ¶ [0025] and Some examples of resource policies are as follows: … Break the transaction into a series of smaller transaction of NNNNN records, if the estimated log or storage utilization is greater than 80% <process/file usage pattern> in at least ¶ [0029] – [0032], Examiner notes, the code patterns of the instant application (see at least ¶ [0052]) are indicative of potential excessive resource usage, so too are the database usage and storage utilization patterns of Blight)
program instructions to determine, by the one or more processors (in at least ¶ [0050]), a likelihood vector based, at least in part, on the known code pattern and the account information associated with the workload (The transaction includes a resource handling statement that allows transaction manager 104 to estimate the amount of resources the transaction is expected to use. The transaction also includes a resource policy that directs transaction manager 104 how to proceed with the transaction if the transaction as submitted has a high likelihood of failure because the expected resource usage may exceed one or more available resources, and a transaction failure policy that directs the transaction manager how to proceed with the transaction if the transaction ultimately fails in at least ¶ [0023]);
program instructions to determine, by the one or more processors (in at least ¶ [0050]), a resource-usage likelihood based, at least in part, on a comparison of the likelihood vector to a historical usage vector (The transaction also includes a resource policy that directs transaction manager 104 how to proceed with the transaction if the transaction as submitted has a high likelihood of failure because the expected resource usage may exceed one or more available resources … At step 204, transaction manager 104 parses the resource handling statement. At step 206, transaction manager 104 processes the resource estimate from the resource handling statement. The resource estimate element of the resource handling statement allows the client to specify specific resources the transaction is expected to need, or is an address variable pointing to a defined program data block or to a file containing expected resource usage information. Information on the resources a specific transaction is expected to need can be obtained, for example, from previous executions of the transaction. Information on the resources a specific transaction is expected to need can be obtained, for example, from previous executions of the transaction in at least ¶ [0023] - [0025]); and
in response to the resource-usage likelihood exceeding a threshold, rescheduling, by the one or more processors (in at least ¶ [0050]), the workload in the distributed computing environment (If transaction manager 104 determines that one or more specified transaction resource requirements cannot be met, then at step 214 transaction manager 104 applies the resource policy specified in the resource handling statement. The resource policy element of the resource handling statement directs transaction manager 104 how to proceed with the transaction if the transaction as submitted has a high likelihood of failure because the expected resource usage may exceed one or more available resources. The resource policy actions are initiated based on the likelihood of transaction failure in at least ¶ [0028] and Some examples of resource policies are as follows: Cancel: Cancel the transaction <terminate> and report failure to client. Proceed: Proceed with the transaction regardless of resource determination. Break(NNNNN): Break the transaction <reschedule> into a series of smaller transaction of NNNNN records, if the estimated log or storage utilization is greater than 80% in at least ¶ [0029] – [0032]).
Blight teaches determining potential future resource- usage exceeding a threshold likelihood based on past performance of a workload/after performance of the workload but does not specifically teach determining the potential of future excessive resource usage while the workload is executing.
However, in analogous art Bhogal teaches wherein the workload is executing in the distributed computing environment (measuring an existing performance of a current image running in a current computing environment; identifying at least one image similar to the current image from the set of images; measuring a potential performance of the at least one image as running in its respective computing environment; comparing the potential performance of the at least one image to the existing performance of the current image in at least col. 1 lines 55-62);
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the determining the potential of future excessive resource usage while the workload is executing of Bhogal with the systems and methods of Blight resulting in a system in which the resource- usage exceeding a threshold likelihood of Blight is determined while the workload is executing as in Bhogal. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving performance by overcoming insufficient CPU performance, insufficient memory, etc. through identification of an optimal environment/schedule for executing a workload dynamically, not just after execution or based on past execution but rather also having the capability to dynamically determine based on current execution with a potential to migrate and improve efficiency on-the-fly (See at least Bhogal col. 1 lines 23-28, col. 1 lines 55-62 and col. 8 lines 56-60).
Blight and Bhogal teach identifying code patterns indicative of resource usage patterns in determining a likelihood in view of these resource usage patterns and other information but Blight and Bhogal do not specifically teach comparing identified code patterns with a repository.
However, in analogous art Dow teaches identify a known code pattern based on a comparison of the portion of code to a code repository (processing logic of MDM system 330 compares the identified task pattern with patterns in patterns database 375 in a matching operation. At decision 425 MDM system 330 processing logic determines if there is a match using appropriate similarity criteria in at least ¶ [0046]);
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the comparing identified code patterns with a repository of Dow with the systems and methods of Blight and Bhogal resulting in a system in which Blight’s identification of code patterns indicative of resource usage patterns used in determining a likelihood in view of these resource usage patterns and other information is performed by comparing identified code patterns with a repository as in Dow. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, as this would be a simple substitution. Blight contained a system in which code patterns are identified but does not specifically teach how a known code pattern is identified. Dow teaches that known code patterns can be identified based on comparing a portion of code to a repository. One of ordinary skill in the art could have substituted the lack of description in Blight for how the known code pattern is identified for the method of comparing a portion of code to a repository of Dow and the results of that substitution would have been predictable. That is, Blight’s identification of known code patterns indicative of resource usage patterns used in determining a likelihood in view of these resource usage patterns and other information would be performed by comparing identified code patterns with a repository as in Dow.

With regard to claim 16, Blight teaches wherein rescheduling the workload in the distributed computing environment comprises one of the following: terminating the workload, scheduling the workload in a quarantine cluster of the distributed computing environment, scheduling the workload in a trusted cluster with one or more computing resource restrictions, or restricting access to one or more resources of the distributed computing environment (If transaction manager 104 determines that one or more specified transaction resource requirements cannot be met, then at step 214 transaction manager 104 applies the resource policy specified in the resource handling statement. The resource policy element of the resource handling statement directs transaction manager 104 how to proceed with the transaction if the transaction as submitted has a high likelihood of failure because the expected resource usage may exceed one or more available resources. The resource policy actions are initiated based on the likelihood of transaction failure in at least ¶ [0028] and Some examples of resource policies are as follows: Cancel: Cancel the transaction <terminate> and report failure to client. Proceed: Proceed with the transaction regardless of resource determination. Break(NNNNN): Break the transaction <reschedule> into a series of smaller transaction of NNNNN records, if the estimated log or storage utilization is greater than 80% in at least ¶ [0029] – [0032]).

With regard to claim 17, Blight teaches wherein the likelihood vector includes one or more of the following aspects of the portion of code: string patterns, process patterns or file patterns (Many transaction processing systems provide tools a client can utilize to obtain an estimate of resources required by a transaction without actually running the transaction. For example, as mentioned above, the DB2 query plan Explain function can provide limited analysis of a transaction before it is executed and provide a report that includes an estimate of database resource usage <database usage process pattern> in at least ¶ [0025] and Some examples of resource policies are as follows: … Break the transaction into a series of smaller transaction of NNNNN records, if the estimated log or storage utilization is greater than 80% <process/file usage pattern> in at least ¶ [0029] – [0032]).

With regard to claim 18, Blight teaches wherein the likelihood vector one or more of the following aspects of the account information: account history, age of the account, account type, frequency of resource deployment, frequency of resource deletion, prior quarantines or other accounts (A computer receives a transaction request that includes information <account information> identifying computer resource requirements for the transaction, a resource policy, and a transaction failure policy in at least ¶ [0006] and The resource estimate element of the resource handling statement allows the client to specify specific resources the transaction is expected to need, or is an address variable pointing to a defined program data block or to a file containing expected resource usage information. Information on the resources a specific transaction is expected to need can be obtained, for example, from previous executions <account information: account history> of the transaction in at least ¶ [0025] and ¶ [0023]).

With regard to claim 19, Blight teaches wherein the resource-usage likelihood is further based on one or more operational activities of the portion of code associated with a workload matching a pattern of excessive resource usage (The transaction includes a resource handling statement that allows transaction manager 104 to estimate the amount of resources the transaction is expected to use. The transaction also includes a resource policy that directs transaction manager 104 how to proceed with the transaction if the transaction as submitted has a high likelihood of failure because the expected resource usage may exceed one or more available resources, and a transaction failure policy that directs the transaction manager how to proceed with the transaction if the transaction ultimately fails in at least ¶ [0023] and Some examples of resource policies are as follows: … Break the transaction into a series of smaller transaction of NNNNN records, if the estimated log or storage utilization is greater than 80% <pattern of excessive resource usage> in at least ¶ [0029] – [0032]).

With regard to claim 20, Blight teaches wherein the one or more operational activities of the portion of code associated with a workload matching a pattern of resource usage includes one or more of the following: process usage patterns or network usage patterns (The transaction includes a resource handling statement that allows transaction manager 104 to estimate the amount of resources the transaction is expected to use. The transaction also includes a resource policy that directs transaction manager 104 how to proceed with the transaction if the transaction as submitted has a high likelihood of failure because the expected resource usage may exceed one or more available resources, and a transaction failure policy that directs the transaction manager how to proceed with the transaction if the transaction ultimately fails in at least ¶ [0023] and Some examples of resource policies are as follows: … Break the transaction into a series of smaller transaction of NNNNN records, if the estimated log or storage utilization is greater than 80% <process usage pattern> in at least ¶ [0029] – [0032]).

Response to Arguments
Applicant's arguments filed 09/12/2022 have been fully considered but they are not persuasive. Applicant argues in substance:

Applicants point to the aspects of code inspection and resource usage prediction used to reschedule workloads in a distributed computing environment as clear delineations of features that cannot be performed by the human mind. Firstly, the various features of claims 1-20 do not recite a mathematical concept that can be practically performed in a human mind because the claims do not cover performance in the human mind but for the recitation of generic computer components. For example, at least the claimed feature of “determining, by the one or more processors, a resource-excessive likelihood based, at least in part, on a comparison of the likelihood vector to a historical usage vector” requires the processor’s action that cannot be practically performed in a human mind (see, e.g., 2019 PEG, footnote 14; and USPTO Example 37, claim 2, Example 38, and Example 39 issued January 7, 2019). For at least this first reason, claims 1-20 do not cover mental processes and are directed towards patent-eligible subject matter.
With regard to point (a), Examiner respectfully disagrees with Applicant.
First, Applicant argues that the claims do not recite a mathematical concept that can be practically performed in a human mind. Examiner has not rejected the instant claims as reciting a mathematical concept that can be practically performed in a human mind but rather recite a mental process. Second, Applicant exemplifies their argument by stating that their claims require a processor’s action and therefore cannot be practically performed in the human mind. This assertion is plainly against the 2019 Patent Eligibility Guidance (2019 PEG), MPEP § 2106.04(a)(2)(III) recites “Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer")”.
Third, the limitation in question, but for the recitation of generic computing components, is merely comparing two vectors and forming a conclusion based on the comparison. A person can certainly mentally evaluate commonalities and differences and draw conclusions. Moreover, at best, the generic computing components merely supply the information to be compared and apply the judicial exception with a computer. The generic computing components are not integral to the performing of the comparison. Again, MPEP § 2106.04(a)(2)(III)(A) gives numerous examples where a claim limitation cannot be performed in the human mind, however, these examples tend to be directed toward very complex calculations, processing immensely vast quantities of data and real-time (as in at the speed of a computer) analysis that is integral to the functioning of the limitation. None of these limitation relate to the simple comparison of the instant claims. Indeed, the simple comparison of the instant claims fall under that which would be considered a mental process, see at least MPEP § 2106.04(a)(2)(III)(C).
Argument has not been found to be persuasive.
Secondly, claims 1, 8 and 15 include the feature of “in response to the resource-excessive likelihood exceeding a threshold, rescheduling, by the one or more processors, the workload in the distributed computing environment” (emphasis added). The above feature recites scheduling workloads in a distributed computing environment. A distributed computing environment, such as one discussed in regards to FIGs. 1 and 2 of the Instant Application, is not a “generic computing component” as alleged by the Office Action (Page 40). Orchestration and deployment of workloads to a “distributed computing environment” require domain specific considerations, such as the claimed code evaluation for potential excessive resource usage as found in claims 1-20, that the claims “distributed computing environment” is not a mere “field of use/technological environment” as alleged by the Office Action (Page 40).
With regard to point (b), Examiner respectfully disagrees with Applicant.
First, Applicant asserts that scheduling workloads in a distributed computing environment require domain specific considerations, however, whatever domain specific considerations Applicant is alleging, they are not required by the claims. In response to applicant's argument that the references fail to show certain features of applicant' s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Second, Examiner has not asserted that the “distributed computing environment” is a generic computing component, rather that it is a field of use/technological environment (although the “distributed computing environment” is recited at such a high level of generality that it certainly is reasonable to consider as merely generic computing components). Third, “distributed computing environment” is none other than a field of use/technological environment. The “distributed computing environment” is merely the particular environment within which the instant application, and abstract idea, operate. Additionally, the courts have found very specific environments to be mere field of use/technological environment, see at least MPEP § 2106.05(h) “Examples of limitations that the courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception include: … displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)”. Thus, the broadly recited “distributed computing environment” is clearly a field of use/technological environment.
Argument has not been found to be persuasive.
Blight teaches  … The transaction processing system can then either cancel, proceed, or break the transaction into smaller transactions if resources are available before performing the transaction. As such, Blight teaches evaluating a transaction to see if the system has resources to execute the transaction, and can either execute, deny or separate the transaction into smaller components. Therefore, Blight does not teach nor suggest determining any likelihood of any type based on both the “identify[ing] ... a known code pattern based on a comparison of the portion of code to a code repository” as in amended claims 1, 8 and 15. Blight only teaches evaluating the transaction for a “resource estimate” step 206 and does not incorporate comparison to known code patterns that may have high resource usage.
With regard to point (c), Examiner respectfully disagrees with Applicant.
First, Applicant appears to allege that Blight could not identify a code pattern because Blight determines whether resources are available before performing a transaction. Examiner notes, there is no claim limitation requiring determination of a code pattern during code execution. In response to applicant's argument that the references fail to show certain features of applicant' s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Second, Applicant asserts that Blight “only teaches evaluating the transaction for a “resource estimate” step 206 and does not incorporate comparison to known code patterns that may have high resource usage”. This is inaccurate, see at least Blight ¶ [0025] and ¶ [0029] – [0032] above wherein Blight identifies portions of code which with estimates of database resource usage and process/file usage which themselves are code patterns, that is, a particular transaction is identified as associated with a database usage pattern or process/file usage pattern and moreover may be identified with a usage pattern exceeding a threshold. Thus, Blight does indeed teach identifying a known code pattern based on the portion of code. Blight merely does not teach the identification via comparison of a portion of code to a repository.
Third, Examiner relies on Dow, not Blight, to teach the identifying a known code pattern based on a comparison of the portion of code to a code repository. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Argument has not been found to be persuasive.
Bhogal is directed towards workload balancing and optimization and does not teach nor suggest “identify[ing] ... a known code pattern based on a comparison of the portion of code to a code repository” as in amended claims 1, 8 and 15. Bhogal teaches that potential performance is based on a “user profile”, however the profile is directed towards the “priorities” or preferences of the user (see at least Col. 10, lines 17-26, maximize “network latency over memory availability”) and not the claimed “account information” or the “known code pattern” as in claims 1, 8 and 15.
With regard to point (d), Examiner respectfully disagrees with Applicant. Examiner relies on Dow, not Bhogal, to teach the identifying a known code pattern based on a comparison of the portion of code to a code repository. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Argument has not been found to be persuasive.

Conclusion
Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY A TEETS/Primary Examiner, Art Unit 2195